Citation Nr: 9909943	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from July to December 1943.  

The appeal arises from a rating decision dated in May 1997 in 
which the Regional Office (RO) denied service connection for 
bilateral hearing loss.  The veteran subsequently perfected 
an appeal of that decision; and, in April 1998, he withdrew 
his request for a hearing before the Board of Veterans' 
Appeals (Board) at the RO.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran's current bilateral hearing loss 
is causally related to service or to any incident or event 
therein, including noise exposure in service.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).  The veteran was afforded a VA audiological 
examination in February 1997.  That examination revealed 
speech recognition scores of 56 percent in the right ear and 
40 percent in the left ear.  Thus, there is competent 
evidence that the veteran currently has a bilateral hearing 
loss disability for VA purposes.  

The veteran contends his current hearing loss is due to 
exposure to noise from gunfire and very loud equipment while 
in service.  The RO has attempted to locate the veteran's 
service medical records, but such records were not located 
and they appear to be fire related.  While no evidence 
contemporaneous with the veteran's service is available, the 
Board finds the veteran's contentions credible for the 
purpose of determining whether his service connection claim 
is well-grounded.  The Board notes, however, that the veteran 
has not specifically contended that his current bilateral 
hearing loss was incurred while engaged in combat with the 
enemy.  Additionally, in his VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received in January 
1997, the veteran related that he was treated for hearing 
loss in service in 1943 in Georgia; and he had not reported 
having had any foreign service.  Therefore, consideration of 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  

Even when the veteran's service medical records are not 
available, he must still submit evidence of a well-grounded 
claim.  In this case, the veteran has not submitted any 
competent evidence linking his current hearing loss 
disability to service or noise exposure while in service.  
Moreover, he has submitted no competent evidence tending to 
show that his current hearing loss is due to any noise 
exposure; nor did the VA examiner in February 1997 offer an 
opinion that the veteran's hearing loss was due to noise 
exposure of any kind.  Therefore, the Board finds that the 
claim for entitlement to service connection for bilateral 
hearing loss is not well-grounded.  

When the veteran's service records are missing through no 
fault of his own, the VA had a heightened duty to assist in 
developing the facts pertinent to the veteran's claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
obtaining a medical opinion as to the etiology of the 
veteran's current hearing loss.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for 
bilateral hearing loss.  Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for bilateral 
hearing loss not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

